Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 17/004,338 filed on 08/27/2020  which is a CON of 14/685,568 filed on 04/13/2015 (now US Patent 10,851,380
which is a CON of PCT/KR2013/009488 filed on 10/23/2013 which claims US priority benefit of US Provisionals 61/837,481 filed on 06/20/2013, 61/803,599 filed on 03/20/2013 and 61/717,324 filed on 10/23/2012.
Claim status
	Claims 1-57 are cancelled.
	Claims 58-68 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites the limitation "the nucleic acid encoding the Cas9 polypeptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 67 depends from claim 58 or 59.  Claim 59 does not recite a nucleic acid encoding a Cas9 polypeptide.  It would be remedial to only depend from claim 58.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The present claims require a genus of chimeric guide RNAs with the required functional property that the guide RNA hybridizes to the target nucleic acid, wherein the guide RNA is a chimeric guide RNA comprising a CRISPR RNA (crRNA) portion fused to a trans-activating crRNA (tracrRNA) portion, and whereby a site-specific, double stranded break at the target nucleic acid sequence is introduced.
However, the instant specification fails to provide a representative set of chimeric guide RNA structures correlated to this specific function in their 61/717,324 Provisional filed on 10/23/2012. While showing possession of a chimeric guide RNA described in US Provisional 61/717,324, specifically “wherein the target nucleic acid sequence consists of 20 nucleotides complementary to the crRNA portion of the chimeric guide RNA and a trinucleotide protospacer adjacent motif (PAM), and wherein the PAM consists of the trinucleotide 5’-NGG-3’, it is considered that the applicants have not disclosed a sufficient number of variations of this structural limitation to represent the breadth of the genus of chimeric guide RNAs encompassed by the claims. Thus, it is considered that one of ordinary skill in the art would not be able to envision whether a given species would be encompassed by this genus of chimeric guide RNAs without trial and error experimentation. In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics correlated with structure.
It is noted that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. This finding is also emphasized in Ex Parte Kubin (No. 2007 0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that :
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 189]. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify and make other chimeric guide RNAs having the required functional properties, is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Moreover, the naming of a DNA, RNA or protein in terms of its functional attributes is not sufficient to describe that DNA, RNA or protein. For example, the courts have found that more than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a genus of DNA molecules. See e.g. Amgen Inc. v. Chuzai Pharmaceutical Co. Ltd., 18 U.S.P.Q.2d 1016, 1027 (CAFC 1991); and Fiers v. Revel, 25 U.S.P.Q.2d 1601, 1604-05 (CAFC 1993). In Amgen v. Chuzai, the Court of Appeals for the Federal Circuit stated that "it is not sufficient to define (a DNA) solely by its principal biological property, e.g. encoding of human erythropoietin.” Id. at 1021. Rather, what is necessary is that (the applicant) provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Id. at 1027. In these statements, the court has expressly stated that a DNA molecule must be described by means of description other than by naming the encoded protein to satisfy the 35 USC 112 first paragraph written description requirement. More recently, the Federal Circuit again took this position. In the case University of California v. Eli Lilly and Co., 43 U.S.P.Q.2d 1398, at 1406 (1997), the court stated that defining a cDNA by its function 'tis only a definition of a useful result rather than a definition of what achieves that result." The court also stated that such a description does not define any structural features commonly possessed by members of the genus that distinguish them from others.”
The decisional law in this area has been very consistent. The Federal Circuit in Lilly, Fiers, Rochester and many other cases has determined that the written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus. Recent case law directly supports this rejection. As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003. March 5, 2003.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.” This is similar to the current situation since the breadth of the current claims comprises sequences of functional sequences which the present inventors were not in the possession of, or which were not known to the inventors.
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that:
"applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."

With respect to the present invention, there is no record or description in the US Provisional 61/717,324 or state of the prior art at the time of the effective filing date of this ‘324 Provisional, other than a chimeric guide RNA having the limitation that the target nucleic acid sequence consists of 20 nucleotides complementary to the crRNA portion of the chimeric guide RNA and a trinucleotide protospacer adjacent motif (PAM), and wherein the PAM consists of the trinucleotide 5’-NGG-3’”, which would demonstrate a representative number of chimeric guide RNAs which have the required function that the Cas9 polypeptide and the chimeric guide RNA form a Cas9/RNA complex in the eukaryotic cell and that the crRNA portion has sufficient sequence complementarity to the target nucleic acid sequence in the eukaryotic cell to allow the Cas9 polypeptide to mediate double stranded cleavage at the target nucleic acid sequence.  Regarding the state of the art at the time of the effective filing date of the presently claimed invention, Barrangou in “RNA-mediated programmable DNA cleavage” (Nature Biotechnology Vol 30, No. 9, September, 2012) is published one month before the effective filing date of the presently claimed invention and discloses that CRISPR genome editing in eukaryotes will require testing (See page 838, col. 2, lines 1-11).
Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of sequences which are not described in the specification of the ‘324 Provisional.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,851,380 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-10 anticipate instant claims 58 and 60-67 and render obvious instant claim 59.
Regarding instant base claim 58, patented claim 1 is identical except that it includes a further limitation to the guide RNA and thus anticipates the instant claim 58. 
Regarding instant base claim 59, patented claim 1 is identical except that it includes a further limitation to the guide RNA and because it differs in that it recites that the CRISPR/Cas complex has a Cas9 polypeptide rather than a nucleic acid encoding a Cas9 polypeptide. Note that the patented claim is drawn to a method which requires a site-specific break at the target sequence.  Thus, it is considered that the Cas polypeptide is inherent to the patented method.  It would have been prima facie obvious for the patented claim to comprise the Cas9 polypeptide encoded by the nucleic acid encoding a Cas9 polypeptide for the rationale of facilitating the required site-specific break. 
Regarding instant claim 60, patented claim 2 recites that the nuclear localization signal is located at the C terminus of the Cas9 polypeptide.
Regarding instant claim 61, patented claim 3 recites that the eukaryotic cell is a mammalian cell.
Regarding instant claim 62, patented claim 4 recites that the mammalian cell is a human cell.
Regarding instant claim 63, patented claim 6 recites that the target nucleic acid sequence is a genomic sequence located at its endogenous site in the genome of the eukaryotic cell.
Regarding instant claim 64, patented claim 7 recites that the nucleic acid encoding the Cas9 polypeptide is a vector.
Regarding instant claim 65, patented claim 10 recites that the Cas9 polypeptide is a Streptococcus Cas9 polypeptide
Regarding instant claim 66, patented claim 8 recites that the Cas9 polypeptide is a Streptococcus pyogenes Cas9 polypeptide.
Regarding instant claim 67, patented claim 9 recites that the nucleic acid encoding the Cas9 polypeptide is introduced into the eukaryotic cell before introducing the guide RNA into the eukaryotic cell.


Claims 58-63, and 65-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-69, 70-74, 83, and 94 of co-pending Application 14/685,510 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 66-69, 70-74, 83, and 94 anticipate and/or render obvious instant claims 58-68.
Regarding instant base claim 58, co-pending claim 66 is essentially the same as instant claim 58 except that it includes a limitation to the target and recites mammalian which is a species of eukaryotic and thus it anticipates the instant claim 58. 
Regarding instant base claim 59, co-pending claim 66 is essentially the same as instant claim 58 except that it includes a limitation to the target and recites mammalian which is a species of eukaryotic and because it differs in that it recites that the CRISPR/Cas complex has a Cas9 polypeptide rather than a nucleic acid encoding a Cas9 polypeptide. Note that the copending claim is drawn to a method which requires a site-specific break at the target sequence.  Thus, it is considered that the Cas polypeptide is inherent to the patented method.  It would have been prima facie obvious for the patented claim to comprise the Cas9 polypeptide encoded by the nucleic acid encoding a Cas9 polypeptide for the rationale of facilitating the required site-specific break. 
Regarding instant claim 60, co-pending claim 67 recites that the nuclear localization signal is located at the C terminus of the Cas9 polypeptide.
Regarding instant claim 61, co-pending claim 66 recites that the eukaryotic cell is a mammalian cell.
Regarding instant claim 62, co-pending claim 68 recites that the mammalian cell is a human cell.
Regarding instant claim 63, co-pending claim 70 recites that the target nucleic acid sequence is a genomic sequence located at its endogenous site in the genome of the eukaryotic cell.
Regarding instant claim 65, co-pending claim 72 recites that the Cas9 polypeptide is a Streptococcus Cas9 polypeptide
Regarding instant claim 66, co-pending claim 72 recites that the Cas9 polypeptide is a Streptococcus pyogenes Cas9 polypeptide.
Regarding instant claim 67, co-pending claim 74 recites that the nucleic acid encoding the Cas9 polypeptide is introduced into the eukaryotic cell before introducing the guide RNA into the eukaryotic cell.
Regarding instant claim 68, copending claim 73 recites a first strand having a region complementary to the crRNA portion of the chimeric guide RNA and a second strand having a trinucleotide protospacer adjacent motif (PAM), wherein the PAM consists of the trinucleotide 5'-NGG-3'.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 58, 59, 63-66, and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 58, 61, 62, 63, 64, 65, 67, 68, 69, 70, 71, and 72 of co-pending Application 17/004,355 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of co-pending claims render obvious instant claims 58, 59, 63-66, and 68.
Regarding instant base claim 58, the combination of co-pending claims 58, 61, 67, and 70 recite the following limitations. Copending claim 58 recites a method of cleaving a target DNA in a plant (eukaryote) cell by introducing a CRISPR/Cas9 complex to the cell.  The complex comprises a Cas9 polypeptide, a specific single-chain guide RNA comprising a crRNA fused to a tracrRNA, where the target DNA is cleaved.  Copending claim 61 recites that the introduction is by transfection (including gene delivery).  Copending claim 67 recites that the Cas9 has a nuclear localization signal.  Copending claim 70 recites the target DNA is genomic DNA.  It would have been prima facie obvious to combine these elements into an embodiment to render obvious instant claim 58 because these are preferred embodiments to cleave an endogenous genomic target using CRISPR/Cas9 complex in a eukaryotic plant cell.
Regarding instant base claim 59, the combination of co-pending claims 58, 61, 67, and 70 recite the limitations of instant claim 59.   For example, copending claim 58 recites a method of cleaving a target DNA in a plant (eukaryote) cell by introducing a CRISPR/Cas9 complex to the cell.  The complex comprises a Cas9 polypeptide, a specific single-chain guide RNA comprising a crRNA fused to a tracrRNA, where the target DNA is cleaved.  Copending claim 61 recites that the introduction is by transfection (including gene delivery).  Copending claim 67 recites that the Cas9 has a nuclear localization signal.  Copending claim 70 recites the target DNA is genomic DNA.  It would have been prima facie obvious to combine these elements into an embodiment to render obvious instant claim 59 because these are preferred embodiments to cleave an endogenous genomic target using CRISPR/Cas9 complex in a eukaryotic plant cell.
Regarding instant claim 63, co-pending claim 70 recites that the target nucleic acid sequence is an endogenous genomic sequence.
Regarding instant claim 64, copending claim 61 recites that the nucleic acid encoding the Cas9 polypeptide is a vector.
Regarding instant claim 65, co-pending claim 64 recites that the Cas9 polypeptide is a Streptococcus Cas9 polypeptide
Regarding instant claim 66, co-pending claim 65 recites that the Cas9 polypeptide is a Streptococcus pyogenes Cas9 polypeptide.
Regarding instant claim 68, copending claim 71 recites the target DNA comprises a trinucleotide protospacer adjacent motif (PAM), wherein the PAM consists of the trinucleotide 5'-NGG-3'.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Relevant art: 
USPGPub 2014/0068797 to Doudna et al (with priority to US Provisional 61/652,086 filed on May 25, 2012). However, this reference is presently not considered prior art because it is not being afforded priority to their first and second provisional applications for use of CRISPR gene editing in eukaryotic cells. The current position of the Office is that the first and second Provisionals of Doudna et al are not available as prior art for CRISPR gene editing in eukaryotic cells because the Provisionals had not reduced to practice the method in eukaryotic cells and thus did not show sufficient written description.
US 9,493,779 to Ainley et al is close art however their US Provisional 61/697,886 filed on 09/07/2012 does not disclose CRISPR technology.
Barrangou in “RNA-mediated programmable DNA cleavage” (Nature Biotechnology Vol 30, No. 9, September, 2012).  Barrangou is published one month before the effective filing date of the presently claimed invention and discloses that CRISPR genome editing in eukaryotes will require testing (See page 838, col. 2, lines 1-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658